Citation Nr: 1219039	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral ankle/heel disorder, to include Achilles tendonitis.  

2.  Entitlement to service connection for scrotal/testicular disorder, to include varicocele and epididymal cyst (referred to herein simply as "scrotal disorder").  

3.  Entitlement to an increased rating for right pectoralis strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from July 1993 to July 1997, as well as subsequent unverified periods of reserve service, which presumably include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and April 2006 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2004 rating decision denied a compensable rating for right pectoralis strain, and during the pendency of the appeal, an August 2006 rating decision granted a 10 percent rating for the disorder, on and after May18, 2006.  By rating decision of December 2011, the rating for this disorder was increased to 20 percent, effective May 7, 2004, prior to the date of claim.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  Therefore, although an increase was granted, this case is still in appellate status.  

By rating decision of April 2006, service connection was denied for, amongst other issues, bilateral ankle/heel disorder and a right testicular disorder.  

The Board remanded the instant claims in April 2011, for further development.  

In March 2012, the Board notified the Veteran that the Veterans Law Judge (VLJ) that held his videoconference hearing in October 2010, was no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  See 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707 (2011).  The Board offered the Veteran the opportunity to testify at another hearing and gave him 30 days to respond to the March 2012 letter to inform the Board of his decision.  The Board indicated that if he did not respond within the 30 day time period, it would be assumed that he did not desire another hearing and the Board would proceed accordingly.  No response was received from the Veteran and the Board will proceed with the adjudication of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral ankle/heel disorder to include Achilles tendonitis and scrotal disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right pectoralis strain is productive of limitation of motion no more than to shoulder level and no more than moderate in degree.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for right pectoralis strain have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321 , 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5303-5201 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008);Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters of all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  Nothing more was required.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in February 2004, February 2006, July 2006, October 2009, August 2011, October 2011, and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  

The Board observes that the February 2004 VA examination did not have the claims file available for review.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  

The Veteran was offered a Board hearing and testified at a videoconference hearing in October 2010.  Although the VLJ is no longer employed by VA, the Veteran was given the opportunity to testify at another Board hearing and he did not respond to the request.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran asserts that his right pectoralis strain is more severe than the current evaluation reflects.  

By rating decision of December 1998, service connection for right pectoralis strain was granted.  A noncompensable rating was awarded, effective July 1997.  By rating decision of August 2006, the rating was increased from noncompensable to 10 percent, effective May 2006.  By rating decision of December 2011, the disability, formerly coded as 5399-5302, was recoded 5303-5201, and increased to 20 percent, effective May 2003.  The 20 percent rating has been in effect since that time.  

The Veteran's right pectoralis strain is presently rated by analogy to Diagnostic Code (DC) 5303, for muscle injury of Muscle Group III.  38 C.F.R. § 4.73.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The disabilities are rated under DCs 5303-5201.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 . Muscle Group III includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major I (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, act with pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for a moderate disability, a 30 percent evaluation for a moderately severe disability, and 40 percent for a severe disability.  

38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

The type of injury associated with a moderate muscle disability shows some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability shows indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  

The other diagnostic code used is DC 5201, the rating for limitation of arm motion.  For the dominant extremity, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at shoulder level.  Limitation of motion midway between the side and shoulder levels warrants a 30 percent disability rating.  A 40 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  38 C.F.R. § 4.71a , Diagnostic Code 5201. 

The Veteran underwent a VA examination in February 2004.  He reported 8-9/10 pain of the anterior chest musculature which had been constant for 5 months duration.  He denied participating or alleviating factors.  He related no additional limitation of motion and no flare-ups.  He reported that he was right hand dominant and could not hold anything heavy.  There were no tumors of the musculature.  Physical examination of the right shoulder and anterior chest muscles showed no erythema, no inflammation, and no tenderness on palpation.  There was pain on movement.  The pectoralis major and deltoid muscles were well built and well defined.  No atrophy was noted.  His posture tended to lean toward the right.  Range of motion showed flexion and abduction on the right were 35 degrees as compared to 180 degrees on the right.  Motor strength was disproportionately weak on the right at 2-3/5 as compared to 5/5 on the left upper extremity.  Deep tendon reflexes were 2/4 in all extremities.  There was no tissue loss, no scar formation, no adhesions, and no tendon damage was visible.  No muscle herniation was noted.  A right shoulder and chest x-ray were within normal limits.  The diagnosis was history of muscle injury of the right pectoralis major with current findings of strain with normal x-rays and disproportionately severe loss of range of motion due to pain.  He was reportedly scheduled to undergo a myelogram in the near future.  

The Veteran underwent a VA examination in February 2006.  He complained of pain as if his right collarbone had been broken.  He complained of pain on a daily basis, especially with heavy lifting, but indicated that he had not had an injury or reinjury since his injury sustained in service.  Examination of the right shoulder revealed no asymmetry compared to the left shoulder.  There was tenderness noted anteriorly in the right shoulder.  Range of motion of the right shoulder revealed forward flexion and abduction beyond 110 degrees was noted to be painful and internal and external rotation beyond 70 degrees was noted to be painful.  No crepitus was noted.  There was good muscle strength in both shoulders and good hand grip and strength in both hands.  X-rays of the right shoulder showed no significant osseous, articular, or soft tissue abnormality.  The diagnosis was tendonitis of the right shoulder.  Functional loss due to pain was described as mild.  Joint function was additionally limited by pain, fatigue, and weakness, secondary to repetitive use and flare-ups and at that time, functional loss was estimated to be mild to moderate.  

The Veteran underwent a VA examination in July 2006.  He complained that his right shoulder hurt all of the time.  Physical examination showed no wounds or scars of the right shoulder.  On palpation, he had tenderness and pain of the deltoid and trapezius muscles of the neck, and upper back.  Hand grips were decreased on the right.  Asymmetrical shoulder shrug with the right side was nonexistence.  He had limited abduction and internal rotation.  Forward flexion on the right was 0 to 165 degrees with limitation due to pain and 0 to 180 degrees on the left with no limitation due to pain.  Right abduction was 0 to 160 with limitation due to pain and left abduction was 0 to 180 with no limitations.  Right adduction was 0 to 40 degrees with limitation due to pain and left adduction was 0 to 50 degrees with no limitations.    Right external rotation was 0 to 70 degrees with limitation due to pain and left external rotation 0 to 90 degrees with no limitations.  Right internal rotation was 0 to 55 degrees with limitation due to pain and left internal rotation was 0 to 80 with no limitations.  There was a 5 to 10 degree loss of range of motion on the right shoulder with repetitions.  There was no additional loss of range of motion on the left shoulder with repetitions.  X-ray of the right shoulder showed normal bone, joint, and soft tissue.  There was no evidence of fracture or dislocation.  An electromylogram showed no evidence of carpal tunnel syndrome or radiculopathy.  Tested muscle were within normal limits.  The diagnosis were chronic right shoulder pain and strain.  

The Veteran testified at a videoconference hearing in October 2010.  He stated that he has constant and daily right shoulder pain.  He related that he lifted heavy boxes for the Postal Service but he was no longer able to perform those duties because of his right shoulder/chest pain.  He related that he was on light duty as a result of this condition.  He also testified that his pain level was 7.5-8/10 every day.  He stated that he lost 15 days per month of work because of his right shoulder pain.  

Private medical records from April 2006 to June 2011 were obtained from T.Q.C., MD, and associated with the claims folder.  These records show ongoing treatment for right shoulder pain with surgery most recently considered.  

The Veteran underwent VA examination in November 2011.  The Veteran indicated that he had pain, weakness and fatigue of the right shoulder.  Muscle strength of the right shoulder abduction was 4/5.  There was no right shoulder atrophy.  X-ray of the right shoulder showed bone mineralization was normal, there was no fracture, dislocation or advanced degenerative changes evident.  MRI of the right shoulder showed tendinopathy of the distal supraspinatus tendon without evidence of a full thickness tear.  The examiner indicated that the Veteran's muscle injury affected his activities of daily living 90 percent of the time.  His disability had a severe affect on his ability to do chores and travel.  It had a moderate affect on driving, preventing him from driving long periods secondary to numbness, and a moderate effect on grooming as he stated he was unable to shave himself.  His condition also had a moderate effect on dressing because he required assistance with tying his shoes and dressing on the right side.  His shoulder disability had a mild effect on bathing as he required assistance with bathing his back.  The condition had no effect on shopping or feeding himself.  It prevented him from engaging in sports and exercise.  Range of motion of the right shoulder flexion was accomplished to 100 degrees with painful motion of 75 degrees.  Right shoulder abduction was accomplished to 105 degrees with painful motion to 80 degrees.  Repetitive motion of right shoulder flexion and abduction was accomplished to 100 degrees and 105 degrees, respectively.  Functional loss of right shoulder movement was affected by less movement than normal, weakened movement, and pain on movement.  There was tenderness on palpation of the right shoulder and guarding of the right shoulder.  There was no dislocation of the joint and no impairment of the AC joint, clavicle, or scapula.  

The medical evidence does not show any impairment to support the criteria for a moderately severe muscle disability in the right shoulder.  Some of the cardinal signs and symptoms of a muscle disability were reported.  See 38 C.F.R. § 4.56(c).  In July 2006 and November 2011, it was reported that the Veteran had symptoms of pain, weakness, and fatigability.  However, none of the criteria for a moderately severe or severe muscle disability under DC 5303 was shown.  Specifically, aside from there being some weakness and limitation of motion, there is no evidence of loss of deep fascia or muscle substance.  There were also no findings of soft flabby muscles or swollen and hardened muscle.  The Veteran is not shown to have any muscle atrophy.  Thus, the medical evidence does not warrant a rating higher than 20 percent for the right shoulder disability due to the muscle rating.  

The Board has also considered the applicability of other potential diagnostic codes.  

In the alternative, orthopedic diagnostic codes pertaining to the shoulder have also been considered to determine whether a higher rating may be assigned thereunder.  The medical evidence does not show any nonunion of the right clavicle or scapula under Diagnostic Code 5203; malunion of the right humerus or recurrent dislocation at the right scapulohumeral joint under Diagnostic Code 5202, or ankylosis of the right scapulohumeral articulation under Diagnostic Code 5200, due to right pectoralis strain.  

The right pectoralis strain may also rated under the limitation of motion of the arm under DC 5201.  

The medical evidence of record has shown that the Veteran's right hand is his dominant extremity.  For the dominant extremity, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at shoulder level.  Limitation of motion midway between the side and shoulder levels warrants a 30 percent disability rating.  A 40 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  38 C.F.R. § 4.71a , Diagnostic Code 5201. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

On all of the Veteran's VA examinations from 2004 to 2011, (except February 2004), his range of motion was accomplished to at least shoulder level.  During the one VA examination in February 2004, his limitation of motion was disproportionately severe due to pain as compared to the other physical findings during that examination.  There was no muscle herniation, no tenderness to palpation, no inflammation, and there were normal x-rays shown.  At all other times, even with pain, the Veteran was able to raise his right arm to shoulder level.  Therefore, midway between side and shoulder level, necessary to warrant a 30 percent evaluation, was not shown throughout the appeals period.  

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet.App. 1 (2011).  The Veteran has complaints of pain, weakness, and fatigability in the right shoulder.  This functional impairment, however, is considered by ratings assigned under Diagnostic Code 5201, the rating criteria for orthopedic findings.  This 20 percent rating, adequately reflects the finding based on functional loss.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The level of impairment in the right shoulder area has never been worse than what is warranted for the rating assigned, except on one occasion (February 2004) when the findings for limitation of motion were disproportionately more severe than the other physical findings at that time or at any other time throughout the appeals period.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the Veteran's statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right pectoralis strain- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right pectoralis strain, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for right pectoralis strain is not warranted for more than 20 percent on a schedular basis.  

The Board has contemplated whether the claim on appeal, over the increase awarded, should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right pectoralis strain with the established criteria found in the rating schedule.  The Board finds that the Veteran's right pectoralis strain symptomatology are fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his right pectoralis strain that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right pectoralis strain, for the period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An increased rating for right pectoralis strain is denied.  



REMAND

The Veteran claims bilateral ankle/heel disorder, to include Achilles tendonitis.  He maintains that he sustained injury to his ankle/heel area of both feet during physical training on inactive duty training.  He also asserts that he has a scrotal disorder that occurred during a fall during ACDUTRA and which continues to this date.  

As to the Veteran's claim for bilateral heel/ankle disorder, to include Achilles tendonitis, a review of the record shows that the Veteran was seen by VA on August 19, 2005.  The medical evidence indicated, in pertinent part, that he sustained Achilles pain in both legs during physical training in the Reserves 13 days earlier.  It also was noted that he was treated at West LSU on August 16, 2005 and began icing and was given a prescription of Motrin and Tylenol #3 by West LSU.  At the time of the examination, the pain was the same or worse than when it initially occurred.  

On the Veteran's most recent VA examination of his feet in October 2011, he was diagnosed with bilateral Achilles tendonitis.  The examiner opined that that there was inadequate documentation to relate the Veteran's present bilateral foot/ankle condition to his military service and therefore, it is less likely as not that the Veteran's bilateral Achilles tendonitis was caused by, resulted from, or was permanently aggravated by his military service.  No rationale was provided for this opinion.  Such renders the opinion inadequate.  See 38 C.F.R. § 4.2 (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Veteran needs to be provided another VA examination.  

Further, the dates and nature of the Veteran's reserve service, including the particulars concerning periods of ACDUTRA and INACDUTRA, is unclear.  While the Veteran's service treatment records reflect significant reserve service subsequent to the Veteran's period of active duty service, it does not appear that all the necessary development has been accomplished in this regard.  Indeed it does not appear that the service personnel records were obtained, nor were attempts made to verify the Veteran's duty status regarding the remaining issues on appeal.  As the outcome of this appeal may turn on whether the Veteran's Achilles tendonitis was noted to have had its onset during INACDUTRA, and whether the Veteran's scrotal disorder had its onset during ACDUTRA, attempts must be made to verify the nature and dates of the Veteran's reserve service, including all periods of ACDUTRA and INACDUTRA must be verified.  

Additionally, an August 2005 VA podiatry report  associated with the claims folder, indicates that the Veteran was treated for this Achilles pain in both legs on August 16, 2005, at a private facility, West LSU.  Those records would be helpful in this regard.  Further, it would be helpful if a line of duty determination was performed and if so, this should also be sought and associated with the claims folder.  

Finally, the Veteran underwent a VA examination in August 2011 related to his scrotal disorder claim.  The examiner stated that the Veteran did not have a testicular injury caused by a fall in service, but did have a small epididymal cyst and varicocele.  She related that these were both benign findings, consistent with the Veteran's age.  What she did not address, however, is whether the onset of these conditions could have occurred during the Veteran's ACDUTRA in 2005, considering his continuous complaints since that time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the all of the available service personnel records.  In so doing, the Agency of Original Jurisdiction (AOJ) shall contact the National Personnel Records Center (NPRC) and any other appropriate agency necessary, including the appropriate Reserve Unit, to verify the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA, if any, particularly including August 2005.  A simple listing of Reserve Points are not helpful in this regard.  A line of duty determination regarding any injury(ies) sustained during that period should also be sought and associated with the claims folder.  If, for any reason, this information is not verifiable, the Veteran is to be so informed and the inability to verify the ACDUTRA and/or INACDUTRA must be noted in the claims folder.  

2.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should contact the West LSU Medical facility and request treatment records of any treatment received by the Veteran for his feet in August 2005 and associate those records, if any, with the claims folder.  If, for any reason, this information is not obtainable, the Veteran is to be so informed and the inability to obtain these records must be noted in the claims folder.  

3.  Thereafter, the Veteran should be scheduled for a VA orthopedic examination.  All indicated studies should be performed.  The examiner must provide an opinion concerning the following question:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral ankle/heel disorder, to include Achilles tendonitis, had it onset during physical training related to any qualifying period of Reserve service (including ACDUTRA or INACDUTRA) to include August 2005.  Why or why not?

In offering this assessment, the examiner must discuss if the Veteran's injury is documented and the Veteran's report regarding the onset and/or chronicity of the pertinent symptoms.  All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  Thereafter, return the claims file to the examiner who performed the Veteran's VA genitourinary examination in August 2011.  The examiner shall be asked to provide a clarifying opinion as to the following question: 

whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's epididymal cyst and/or varicocele may have become present during a period of ACDUTRA service in August 2005, independent of any injury or trauma that he may have suffered from a fall or otherwise.  Consideration must be given to the Veteran's lay history of experiencing scrotal/testicular pain during ACDUTRA and continuously since that time.  Why or why not?

The claims file should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  If the examiner is unable to state an opinion without a resort to speculation, he or she should so state.  If the examiner who provided the August 2011 VA examination/opinion is no longer available, the claims folder should be forwarded to another VA examiner for his or her opinion.  The opinion outlined above must be addressed.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


